Citation Nr: 9933848	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-28 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus prior to February 24, 1997.

3.  Entitlement to service connection for a bilateral knee 
disorder claimed as secondary to service connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
December 1957.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's pes planus disability is currently 
manifested by third degree pes planus on the left and fourth 
degree on the right, symptomatic when standing.

3.  The veteran's pes planus disability was manifested by a 
mild condition with no treatment shown other than the wearing 
of shoes with arch supports, prior to February 24, 1997.

4.  No competent medical evidence or opinion has been 
presented which attributes the veteran's current bilateral 
knee disorder to either his service connected bilateral pes 
planus or to his remote active military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for pes planus, 
currently evaluated as 30 percent disabling, are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §  4.71a, 
Diagnostic Code 5276 (1999).

2.  The criteria for an increased, compensable, rating for 
pes planus, prior to February 24, 1997 are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5276.

3.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bilateral pes planus disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his bilateral pes planus disability 
has worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for bilateral pes planus was granted via a 
rating decision of June 1958.  An evaluation of 
noncompensable was assigned.  This rating was increased to 30 
percent by a rating decision of June 1998.  An effective date 
of February 24, 1997 was assigned for the increased 
evaluation.

A review of the evidence shows records of private medical 
treatment dated between May 1978 and August 1984.  These 
records, of Dr. Hemmer, show no complaints or treatment 
regarding the veteran's bilateral pes planus.  

The report of a VA examination, conducted in February 1985, 
shows the veteran stating that he has always had flat feet 
and that he wears shoes with arch support.  He was noted to 
be markedly obese.  Examination showed third degree pes 
planus bilaterally.  

VA outpatient treatment records, dated between October 1993 
and February 1996, are negative for complaints of, or 
treatment for pes planus.  The Board notes the veteran's 
testimony at his personal hearing, conducted in September 
1995.  He stated that he was not undergoing treatment for his 
pes planus, but that he was wearing special shoes.  He stated 
that he attempted to get treatment from VA in 1960 but he was 
told there was nothing wrong with him.  He stated that he had 
private medical treatment approximately four years prior.  He 
stated that his ankles give way to the inside and he 
attributes this to his pes planus.  He reported that he had 
no calluses on his feet or toes.  

The report of a VA examination, conducted in February 1997, 
shows the veteran stating that when he walks his ankles and 
feet give way and he falls.  He reported that his feet do not 
ache when he is not walking or standing.  They do not bother 
him when sitting.  He denied having calluses on his feet and 
he has not had surgery.

Examination showed he was corpulent, in a wheel chair, and 
able to stand only briefly.  He at first refused to stand but 
was able to after encouragement.  He was observed to have 
fourth degree pes planus on the right and third degree on the 
left.  There were no plantar calluses, no hammer toe 
deformities, or hallux valgus.  The feet were warm to touch 
and good pedal pulses were noted bilaterally.  There were 
spasms of the foot musculature and no sensory changes noted 
on the feet.  He could wiggle the toes of both feet.  The 
diagnosis was bilateral pes planus symptomatic when weight 
bearing.  

X-ray examination of the feet showed generalized 
osteoporosis.  Extensive small vessel calcifications were 
identified suggesting the veteran is diabetic.  There was 
mild pes planus.  No erosive changes were identified.  There 
were no changes of osteomyelitis and no fracture or 
dislocation.

The Board notes the veteran's testimony presented at his 
videoconference hearing, conducted in July 1999.  He stated 
that he can no longer drive a car because of the position of 
his feet.  He stated that he has had weak ankles because of 
his flat feet.

The veteran's bilateral pes planus is currently evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code 5276.  Under those 
criteria, a 30 percent rating contemplates severe bilateral 
flat feet, with objective evidence of a marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating contemplates 
bilateral pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a (1999).

Extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation are not shown.  The evidence does not show that 
the veteran's condition is not improved by orthopedic shoes 
or appliances.  The veteran's flat feet are also not shown to 
be pronounced.  Recent X-ray examination showed a finding of 
mild pes planus.  Recent physical examination showed no 
plantar calluses, no hammer toe deformities, and no hallux 
valgus.  His feet were warm to touch with good pedal pulses 
noted bilaterally, and no sensory changes noted on the feet.  
Therefore, the Board finds that the criteria for an increased 
rating to 50 percent are not met.  Accordingly, the Board 
finds that the criteria for an increased rating for bilateral 
pes planus are not met.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5276 (1999).


2.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus prior to February 24, 1997.

A review of the objective evidence of record, prior to 
February 24, 1997, shows no treatment for pes planus.  
Medical records during this period fail to show evidence of a 
compensable condition.  Examination in 1985 showed complaints 
relating to pes planus, and an evaluation of bilateral third 
degree pes planus, however, medical treatment records 
subsequent to that examination, and prior to the examination 
of February 1997 fail to show complaints or evaluation 
regarding the condition.  During his hearing in September 
1995 the veteran confirmed that he was not undergoing 
treatment for this disability and that he merely wore shoes 
with arch supports.  

The Board concludes that the objective, and subjective 
evidence of record supports the noncompensable evaluation 
assigned prior to February 24, 1997.  Diagnostic Code 5276 
provides for a noncompensable evaluation for mild symptoms 
relieved by built-up shoe, or arch support.


3.  Entitlement to service connection for a bilateral knee 
disorder claimed as secondary to service connected bilateral 
pes planus.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a knee injury in service, if he 
has a knee disability now, and if there is a relationship 
between the two.  In the alternative the veteran has 
contended that his bilateral knee condition is caused by his 
service connected bilateral pes planus.  38 C.F.R. § 3.310 
provides that disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of a knee 
disorder.  The veteran contended at his videoconference 
hearing, conducted in July 1997, that his service medical 
records had been destroyed in the 1973 fire at the National 
Personnel Records Center.  This does not appear to be the 
case.  The veteran's service medical records were received by 
VA in 1958, subsequent to his first claim for disability 
compensation, and appear to be complete.  His separation 
examination shows no findings regarding a right knee 
disability.

Private medical records, dated between May 1978 and August 
1984, show no evidence or opinion which would relate the 
veteran's knee disorder to his service connected pes planus, 
or to his remote military service.  These records show 
treatment for a right knee injury sustained in a fall in 
1978.  Dr. Hemmer noted valgus deformity of the right knee.  
The veteran reinjured the right knee in December 1980.  An 
arthrogram of June 1981 noted mild chondromalacia and laxity 
of the medial ligament.  An arthrotomy was performed in March 
1984.  A torn medial meniscus and femoral condyle cyst were 
noted.

VA examination in February 1985 shows a history of knee 
surgery and complaints of pain and swelling.  The examination 
report contains no evidence or opinion which would relate the 
veteran's knee disorder to his service connected pes planus, 
or to his remote military service.

VA outpatient treatment clinic reports, dated from October 
1993 to February 1996 show status post total knee 
arthroplasty on the right in November 1994 and on the left in 
March 1995.  These records are negative for any evidence or 
opinion which would relate the veteran's knee disorder to his 
service connected pes planus, or to his remote military 
service.

Private medical records from North Georgia Health Services, 
dated in May 1995, are negative for any evidence opinion 
which would relate the veteran's knee disorder to his service 
connected pes planus, or to his remote military service.

The Board notes the veteran's testimony at his personal 
hearing, conducted in September 1995.  He stated that he was 
told by a physician at North Georgia Health Services that his 
knee disability was caused by his pes planus.  He stated that 
he was told that his pes planus causes his knees to warp in 
and hit.  

The Board notes the veteran's testimony at his 
videoconference hearing, conducted in July 1999.  He stated 
that he injured his right knee in Korea and was treated at an 
Army hospital.  He claimed that he was laid up for two weeks 
at that time.  He stated that he has tried to acquire these 
records but has been told they were destroyed in 1973 fire at 
the National Personnel Records Center.  He stated that he 
sought treatment at VA in the early sixties for his feet but 
was turned away because of racial prejudice.  He stated that 
he has had a limp ever since he injured his knee in Korea, 
but that he was able to get around alright prior to his knee 
replacement surgeries.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
bilateral knee disorder.  There is no objective evidence in 
the record, or any professional medical opinion, which links 
the veteran's current knee disability to his remote military 
service or to his service connected bilateral pes planus.  
Since the appellant has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, it must 
be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the June 1995 statement of the case, 
the July 1996 and June 1998 supplemental statements of the 
case, and in the above discussion.


ORDER

Entitlement to an increased evaluation, in excess of 30 
percent, for bilateral pes planus is denied.

Entitlement to an increased, compensable, evaluation for 
bilateral pes planus, prior to February 24, 1997, is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

